As filed with the Securities and Exchange Commission on March 10, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: June 30, 2011 Date of reporting period: December 31, 2010 Item 1. Reports to Stockholders. Davidson Multi-Cap Equity Fund Semi-Annual Report December 31, 2010 Dear Shareholder: The U.S stock market recovery was in full swing during the second half of 2010.The Russell 3000R Index, the benchmark for your Fund, returned 24.46% for the second half and finished the year up 16.93%.A the Federal Reserve’s second round of quantitative easing and continued earnings growth were the primary drivers of this performance, in our opinion.The Class A shares (with load) of the Fund lagged the Russell 3000 Index for the six month period ending December 31, 2010, with a total return of 18.91% with the up-front sales load, but outperformed with the load waived, generating a total return of 25.19%.The Class C shares (with load) of the Fund generated a total return of 23.74% over the same time period with the back-end sales load, and 24.74% with the load waived. There were several issues that impacted the Fund’s performance during the six-month time period. our investments in TCF Financial, Cisco Systems, Best Buy and Redwood Trust were detractors of performance. TCF Financial lagged due to concerns the Durbin Amendment will have on the bank’s debit fee revenue.The Durbin Amendment negatively impacts TCF Financial’s fee revenue because it limits the price the bank can charge on its debit transactions.The management of Cisco Systems reduced their fiscal year 2011 outlook due to a reduction in demand from European and state & municipal governments as well as a steep drop-off in the demand for cable set-top boxes. Best Buy, along with the rest of the consumer electronics industry, is suffering from a decline in demand for high-end TVs as well as from a less profitable product mix.Redwood Trust is lagging due to the delay in the return of the agency mortgage-backed securities market.As always, we have thoroughly reviewed our investment rationale for each of these companies and remain confident that they should eventually contribute to the portfolio’s long-term performance with one exception, TCF Financial.Therefore, we sold the Fund’s investment in TCF Financial during the first quarter of 2011.On a positive note, the Fund had several significant portfolio during the second quarter of 2010, Ford Motor Company, Qualcomm, and Intuit were among the Fund’s leading contributors during this time period due to higher demand for their products and improving prospects. Over the past six months, our strategy has not changed.We continue to position the fund to take advantage of the continuing economic recovery.We seek to accomplish this goal by having a larger relative weight in small and mid-sized companies within the portfolio, which we assume will perform better during an economic recovery.Nevertheless, we made some changes to the portfolio with the intention of improving the portfolio’s risk-adjusted return potential.We sold our investments in Transocean, Genzyme, Frontier Communications and Costco Wholesale during the six-month time period.Specifically, we replaced our investment in same industry, Pride International.We sold our investments in Genzyme and Costco Wholesale based on valuation; and finally, we sold our investment in Frontier Communications, a spin-out from our investment in Verizon Communications, because the company did not fit our investment criteria.In addition, we added Cerner Corporation and Starwood Property Trust to the portfolio.Cerner is a healthcare IT company, which we believe will benefit from the growing electronic medical records market.Starwood Property Trust is a commercial REIT specializing in commercial real estate finance. Starwood is a relatively new company without any legacy commercial real estate portfolio issues that have troubled others in its industry.We believe the company should benefit from an within the commercial mortgage market.In general, we increased the portfolio’s exposure to financial companies from a segment underrepresented within the portfolio relative to the market last year to one in line with the broader market today. We made the shift because we believe the risks within the sector have become more defined may offer ample potential reward due to attractive valuations. 1 As we close out 2010 and look ahead to the upcoming year, we foresee a continuing economic recovery in the U.S.Recently reported results and future guidance from many companies support this view.However, we continue to believe that this recovery will be less robust than those in the past due to continued de-leveraging and high unemployment. Consequently, we favor smaller and mid-sized companies, which we anticipate will increase revenue and earnings at a pace faster than the overall market and the economy.Overall, we believe that your Fund is well positioned as 2011 unfolds.We thank you for your trust in Davidson Investment Advisors and the Davidson Multi-Cap Equity Fund. Sincerely, Andrew I. Davidson President Davidson Investment Advisors, Inc. Must be preceded or accompanied by a prospectus. Past performance does not guarantee future results. Mutual fund investing involves risk. Principal loss is possible. Small- and medium capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. The Fund invests in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. Because the Fund may invest in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETFs shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. The Fund will bear its shares of the fees and expenses of the underlying funds. Shareholders will pay higher expenses than would be the case if making direct investments in the underlying ETFs. The Fund may also use options and future contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates. The investment in options is not suitable for all investors. The Russell 3000 Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. It is not possible to invest directly in an index. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the Schedule of Investments for a complete listing of fund holdings. Current and future portfolio holdings are subject to risk. The opinions expressed in this letter are those of the fund manager, are subject to change, are not guaranteed, and should not be considered recommendations to buy or sell any security. The Davidson Fund is distributed by Quasar Distributors, LLC. 2 Davidson Multi-Cap Equity Fund Expense Example at December 31, 2010 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested in both Class A and Class C at the beginning of the period and held for the entire period (7/1/10-12/31/10). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual next expenses being limited to 1.15% and 1.90% per the advisory agreement for Class A and Class C, respectively. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. However, the example below does not include portfolio trading commissions and related expenses.In addition, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. You may use the information in the first line of the tables, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and will not help you determine the relative total costs of owning different funds, as they may charge transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Class A Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/10 12/31/10 7/1/10-12/31/10 Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 1.15%multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 3 Davidson Multi-Cap Equity Fund Expense Example at December 31, 2010 (Unaudited), continued Class C Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/10 12/31/10 7/1/10- 12/31/10 Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 1.90%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 4 Davidson Multi-Cap Equity Fund Sector Allocation of Portfolio Assets - December 31, 2010 (Unaudited) Percentages represent market value as a percentage of total investments. 5 Davidson Multi-Cap Equity Fund Schedule of Investments December 31, 2010 (Unaudited) Shares COMMON STOCKS - 97.87% Value Activities Related to Credit Intermediation - 1.54% Starwood Property Trust, Inc. $ Aerospace Product and Parts Manufacturing - 1.99% United Technologies Corp. Agencies, Brokerages, and Other Insurance Related Activities - 2.13% Principal Financial Group, Inc. Basic Chemical Manufacturing - 1.55% Praxair, Inc. Beverage Manufacturing - 1.68% PepsiCo, Inc. Communications Equipment Manufacturing - 3.78% Cisco Systems, Inc. (a) QUALCOMM, Inc. Computer and Peripheral Equipment Manufacturing - 4.43% Apple, Inc. (a) International Business Machines Corp. Computer Systems Design and Related Services - 1.54% Cerner Corp. (a) Couriers and Express Delivery Services - 1.87% FedEx Corp. Data Processing, Hosting, and Related Services - 2.05% Fiserv, Inc. (a) Depository Credit Intermediation - 8.16% JPMorgan Chase & Co. State Street Corp. TCF Financial Corp. Wells Fargo & Co. The accompanying notes are an integral part of these financial statements. 6 Davidson Multi-Cap Equity Fund Schedule of Investments December 31, 2010 (Unaudited) Shares COMMON STOCKS - 97.87% Value Electric Lighting Equipment Manufacturing - 2.00% Cooper Industries PLC (b) $ Electric Power Generation, Transmission and Distribution - 1.51% Black Hills Corp. Electronics and Appliance Stores - 1.56% Best Buy Co., Inc. Engine, Turbine, and Power Transmission Equipment Manufacturing - 1.85% General Electric Co. Grain and Oilseed Milling - 1.51% Archer-Daniels-Midland Co. Health and Personal Care Stores - 3.13% Medco Health Solutions, Inc. (a) Walgreen Co. Insurance Carriers - 2.06% StanCorp Financial Group, Inc. Jewelry, Luggage, and Leather Goods Stores - 2.06% Blue Nile, Inc. (a) Medical and Diagnostic Laboratories - 1.82% Laboratory Corporation of America Holdings (a) Medical Equipment and Supplies Manufacturing - 3.62% 3M Co. Becton, Dickinson & Co. Motor Vehicle Manufacturing - 1.46% Ford Motor Co. (a) Natural Gas Distribution - 1.84% Sempra Energy Newspaper, Periodical, Book, and Directory Publishers - 1.74% McGraw-Hill Companies, Inc. The accompanying notes are an integral part of these financial statements. 7 Davidson Multi-Cap Equity Fund Schedule of Investments December 31, 2010 (Unaudited) Shares COMMON STOCKS - 97.87% Value Office Furniture (including Fixtures) Manufacturing - 2.20% Herman Miller, Inc. $ Oil and Gas Extraction - 5.43% Baker Hughes, Inc. Devon Energy Corp. Marathon Oil Corp. Other Electrical Equipment and Component Manufacturing - 1.59% Energizer Holdings, Inc. (a) Other Information Services - 1.95% Google, Inc. - Class A (a) Other Investment Pools and Funds - 1.99% Redwood Trust, Inc. Other Telecommunications - 1.80% NII Holdings, Inc. (a) Petroleum and Coal Products Manufacturing - 3.98% Exxon Mobil Corp. Frontier Oil Corp. Pharmaceutical and Medicine Manufacturing - 3.08% Amgen, Inc. (a) Gilead Sciences, Inc. (a) Residential Building Construction - 1.72% D.R. Horton, Inc. Resin, Synthetic Rubber, and Artificial Synthetic Fibers and Filaments Manufacturing - 2.12% E.I. du pont de Nemours & Co. Scientific Research and Development Services - 1.51% Pharmaceutical Product Development, Inc. The accompanying notes are an integral part of these financial statements. 8 Davidson Multi-Cap Equity Fund Schedule of Investments December 31, 2010 (Unaudited) Shares COMMON STOCKS - 97.87% , continued Value Soap, Cleaning Compound, and Toilet Preparation Manufacturing - 3.14% Church & Dwight Co., Inc. $ Estee Lauder Companies, Inc. - Class A Software Publishers - 4.92% Ariba, Inc. (a) Intuit (a) MICRO Systems, Inc. (a) Support Activities for Mining - 1.75% Pride International, Inc. (a) Wired Telecommunications Carriers - 3.81% Time Warner Cable, Inc. Verizon Communications, Inc. TOTAL COMMON STOCKS (Cost $26,317,857) Shares SHORT-TERM INVESTMENTS - 1.95% Value Fidelity Institutional Government Portfolio - Class I, 0.02% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $637,314) TOTAL INVESTMENTS IN SECURITIES (Cost $26,955,171) - 99.82% Other Assets in Excess of Liabilities - 0.18% NET ASSETS - 100.00% $ (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Rate shown is the 7-day yield as of December 31, 2010. The accompanying notes are an integral part of these financial statements. 9 Davidson Multi-Cap Equity Fund STATEMENT OF ASSETS AND LIABILITIES at December 31, 2010 (Unaudited) ASSETS Investments in securities, at value (identified cost $26,955,171) $ Receivables Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables Investment securities purchased 12b-1 fees Audit fees Transfer agent fees and expenses Custody fees Fund accounting fees Shareholder reporting Advisory fees Administration fees Chief Compliance Officer fee Total liabilities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Class A Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ Maximum offering price per share (Net asset value per share divided by 95.00%) $ Class C Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and offering price per share (Note 1) $ The accompanying notes are an integral part of these financial statements. 10 Davidson Multi-Cap Equity Fund STATEMENT OF ASSETS AND LIABILITIES - Continued (Unaudited) COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 11 Davidson Multi-Cap Equity Fund STATEMENT OF OPERATIONS For the six months ended December 31, 2010 (Unaudited) INVESTMENT INCOME Dividends $ Interest Total investment income Expenses Advisory fees (Note 4) Distribution fees - Class A (Note 5) Distribution fees - Class C (Note 5) Transfer agent fees and expenses (Note 4) Administration fees (Note 4) Fund accounting fees (Note 4) Custody fees (Note 4) Registration fees Audit fees Legal fees Chief Compliance Officer fee (Note 4) Reports to shareholders Trustee fees Insurance expense Other expenses Total expenses Less: advisory fee waiver (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 12 Davidson Multi-Cap Equity Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended December 31, 2010 June 30, 2010 (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Class A ) ) Class C - ) From net realized gain on investments Class A ) - Class C ) - Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Undistributed net investment income at end of period investment $ $ - (a) A summary of share transactions is as follows: Class A Six Months Ended December 31, 2010 Year Ended (Unaudited) June 30, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 13 Davidson Multi-Cap Equity Fund STATEMENTS OF CHANGES IN NET ASSETS, continued Class C Six Months Ended December 31, 2010 Year Ended (Unaudited) June 30, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions 92 Shares redeemed ) Net increase * Commencement of operations. The accompanying notes are an integral part of these financial statements. 14 Davidson Multi-Cap Equity Fund FINANCIAL HIGHLIGHTS - Class A For a share outstanding throughout each period Six Months Ended Year Ended August 11, 2008* December 31, 2010 June 30, 2010 through (Unaudited) June 30, 2009 Net asset value, beginning of period $ $ $ Income investment operations: Net investment income ^ ^ Net and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) ) ) From net realized gain on investments )# - - Total distributions ) ) ) Redemption fees retained - - ^# Net asset value, end of period $ $ $ Total return %‡ % -25.72 %‡ Ratios/supplemental data: data: Net assets, end of period (thousands) $ $ $ Ratio of expenses to average net assets: Before expense reimbursement %† % %† After expense reimbursement %† % %† Ratio of net investment income/(loss) to average net assets: Before expense reimbursement -0.14
